Citation Nr: 1603559	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a right lower extremity radiculopathy.

6.  Entitlement to a compensable evaluation for a stress fracture of the right lower extremity.

7.  Entitlement to a compensable evaluation for a stress fracture of the left lower extremity.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2000 to May 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claim is now with the RO in Togus, Maine.

This appeal was previously before the Board in June 2015, at which time it was remanded for further development.  It is now returned to the Board.

Finally, as to the increased evaluation for left lower extremity radiculopathy addressed in an October 2015 supplemental statement of the case (SSOC), the Board notes that the issue has not been properly perfected for appeal.  There is no notice of disagreement or statement of the case (SOC) with regard to the issue, and in no case will a SSOC be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the SOC.  38 C.F.R. § 19.31(a) (2015).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been productive of painful motion and limitation of flexion to, at worst, 45 degrees, but not in unfavorable ankylosis of the entire thoracolumbar spine, nor has there been any incapacitating episodes or additional functional loss on use.

2.  The Veteran's cervical spine disability has been productive of painful motion and limitation of flexion to, at worst 45 degrees, and no favorable or unfavorable ankylosis or additional functional loss on use.

3.  The Veteran's right knee patellofemoral syndrome has been productive of painful motion greater than 45 degrees flexion and 10 degrees extension, with no semilunar cartilage condition and no additional functional loss on use.

4.  The Veteran's left knee patellofemoral syndrome has been productive of painful motion greater than 45 degrees flexion and 10 degrees extension, with no semilunar cartilage condition and no additional functional loss on use.

5.  The Veteran's right and left knee each demonstrated moderate instability for the period from June 10, 2009, to March 21, 2012, with no evidence of instability outside this time frame. 

6.  The Veteran's right lower extremity radiculopathy has been productive of no more than mild incomplete paralysis.

7.  The Veteran's right lower extremity stress fracture disability is asymptomatic.   

8.  The Veteran's left lower extremity stress fracture disability is asymptomatic.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59,4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an initial rating in excess of 10 percent for right knee patellofemoral syndrome with painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5019, 5260, 5261 (2015).

4.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome with painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5019, 5260, 5261 (2015).

5.  The criteria for an initial rating of 20 percent for left knee patellofemoral syndrome with instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for an initial rating of 20 percent for right knee patellofemoral syndrome with instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

8.  The criteria for a compensable rating for a right lower extremity stress fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

9.  The criteria for a compensable rating for a left lower extremity stress fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran received letters dated December 2006 and July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 5242 (degenerative arthritis of the spine).

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  

The General Rating Formula provides a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry should also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A December 2006 x-ray report from Stephens Memorial Hospital shows no acute process involving the lumbar spine.

A June 2009 VA examination report shows the Veteran reported constant pain, sharp grinding, goes out easily due to this spine condition.  He denied loss of bowel or bladder control.  He reported constant pain in the lower and mid back that travels to hips and shoulders.  The Veteran reported the pain was aching, pressing, sharp, sticking, and cramping.  He reported a pain level of 9 out of 10.  The pain can be elicited by physical activity and cold damp weather and relieved by prescription medication and hot baths.  The Veteran described additional symptoms of unable to bend over, left foot falls asleep if walks more than a quarter of a mile.  He denied any incapacitation.  The Veteran indicated no physical activity that is fast-paced, no lifting, no sitting, or standing in one position for more than 5 to 10 minutes.  The Veteran's posture was normal and gait was antalgic.  

On physical examination, there was no evidence of radiating pain.  Muscle spasms were absent.  There was tenderness noted on the examination described as bilateral paravertebral.  There was no ankylosis of the lumbar spine.  Range of motion was flexion to 45 degrees with pain at 35 degrees, extension to 10 degrees with pain at 0 degrees, right and left lateral flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain.  The joint motion of this joint is additionally limited by pain following repetitive use.  Inspection of the spine reveals normal head position symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine.  There are signs of IVDS involving the right sciatic nerve with no complications.  The Veteran reported pain radiating to the right leg with use.  IVDS does not cause any bowel, bladder, or erectile dysfunction.  X-ray findings show joint narrowing.  Neurological examination of the lower extremities was a pin prick sensory test.  The diagnosis was IVDS involving the right sciatic nerve with no complications.

A March 2012 VA examination shows the Veteran was diagnosed with lumbar degenerative disc disease L5-S1, with right leg sciatica.  The Veteran denied flare-ups.  Range of motion was flexion to 65 degrees with pain at 55 degrees, extension to 5 degrees with pain at 0 degrees, right and left lateral flexion to 25 degrees with pain, and right and left lateral rotation to 30 degrees with pain.  There was no additional limitation in range of motion or functional impairment following repetitive-use testing.  There was localized tenderness or pain to palpation for joints and/ or soft tissue at the L5-S1.  There was no guarding or muscle spasm.  Muscle strength testing, reflex examination, and sensory examination were normal.  Straight leg raising tests were negative on the right and left.  There was no signs or symptoms due to radiculopathy.  The Veteran had IVDS with no incapacitating episodes.  He denied use of any assistive devices.  His lumbar spine disability impacted his ability to do heavy physical labor, but he was able to alternate positions and do sedentary work.  The examiner noted that there are significant past concerns in the records about the Veteran's symptoms being out of proportion to any findings and the examiner found this consistent with findings on the present examination.  The examiner noted the Veteran has very mild degenerative disc disease with slight facet degenerative joint disease, but nothing that would explain his reported severe pain and limitations on extension and bending.  The examiner found no evidence of active sciatica or radiculopathy on examination and no evidence of nerve root compression or any condition that would cause radiculopathy in a 2011 lumbar MRI.  

A July 2015 VA examination showed the Veteran was diagnosed with a thoracolumbar spine condition.  On examination the Veteran pointed to the lumber spine as the site of pain at the L5 area more on the left.  Pain was sharp with certain movement and dull and aching all the time.  He reported managing the training and care of a service dog.  He described functional loss trying to avoid twisting and repetitive bending.  Initial range of motion testing was abnormal or outside of the range contributing to functional loss of flexion and extension.  Range of motion was  flexion to 75 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees with pain throughout limitation of motion.  There was objective evidence of localized pain or tenderness for joint or associated soft tissue of the thoracolumbar spine without discomfort palpitation the L5 left.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner found the examination medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repetitive use over a period of time described in terms of range of motion as flexion to 60 degrees; extension to 5 degrees; right lateral flexion to 20 degrees; and left lateral rotation, right lateral rotation, and left lateral rotation to 25 degrees.  There was no guarding or muscle spasm.  Muscle strength testing was normal.  Reflex examination and sensory examination were normal.  Straight leg raise testing was negative.  There was mild radiculopathy in the right and left lower extremity and mild numbness of the left lower extremity.  Other signs and symptoms of radiculopathy were primarily symptoms of left sciatica.  There was pain into the thigh periodically and periodic numbness in the toes.  The right side was described as pain in the upper thigh although the examiner noted this is not a radiculopathy.  There was no nerve root involvement on the right.  There was no ankylosis of the spine.  The Veteran had IVDS with no episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted the Veteran's occasional use of a dowel rod as an assistive device.  The examiner noted the Veteran was awkward and did not appear very familiar with using the assistive device.  There was x-ray evidence of arthritis.  Review of an October 2014 x-ray showed no acute fracture and interval progression lumbar sacral spondylosis.  The noted functional impact was cannot do physical labor, heavy lifting, carrying, and repetitive bending and twisting. 

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent is not warranted.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  Although the Veteran's examinations show painful range of motion, such pain did not functionally limit flexion to less than 30 degrees.  At its most limited during the appeal, the Veteran had flexion to 45 degrees with pain at 35 degrees on VA examination in June 2009.  Even considering the starting point of pain, such pain did not functionally limit flexion to less than 30 degrees.  Further, there was no evidence of ankylosis or any limitation of motion that reasonable approximates ankylosis.  While the Veteran's VA treatment records and statements contain notations of back pain treated with pain reliever, the Veteran has provided no evidence or reports from a private or VA clinician that suggest that the severity of symptomatology demonstrated on the VA examinations was inaccurate.  He has also not alleged that he had any functional limitation not already contemplated in the assigned 20 percent evaluation that contemplates his painful motion and pain on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that a rating in excess of 20 percent is not warranted. 

Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine under Diagnostic Code 5242.  Under Diagnostic Code 5003, a maximum rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion.  Here, the Veteran has compensable limitation of motion of his lumbar spine disability under DC 5242, thus, he does not meet the criteria for a 10 percent rating under Diagnostic Code 5003.  Accordingly, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for IVDS.  While there is a diagnosis of IVDS, the Veteran has not reported any incapacitation nor is there evidence of physician-prescribed bedrest. Thus, no higher rating is available under this provision.

With regard to neurological abnormalities related to the lumbar spine disability, the assigned separate rating for his left lower extremity is not on appeal, and the propriety of the assigned rating for his right lower extremity will be addressed separately in this decision. 

Consideration has been given to assigning staged ratings.  However, at no time has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that lumbar spine disability has not significantly changed and a uniform rating is warranted. Accordingly, the Board finds that an initial rating in excess of 20 percent is not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cervical Spine

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 5237 (cervical strain).  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Based on the evidence, the Board finds that a higher rating is not warranted.

A June 2009 VA examination report shows the veteran reported symptoms of stiffness, immobility, and migraines due to the spine.  He denied numbness, loss of bladder or bowel control.  He reported pain in the neck and back of hand which occurs constantly.  The pain was localized.  The Veteran reported the pain was crushing, aching, oppressing, sharp, sticking, and cramping.  He described the pain level as a 7 out of 10.  The pain could be elicited by physical activity, stress, sleeping in the wrong position, and relieved with prescription medication.  He described additional symptoms as very bad headaches and denied any incapacitation.  Examination reveals no evidence of radiating pain on movement.  There is evidence of muscle spasm of the right paravertebral side.  

Range of motion was flexion to 40 degrees with pain, extension to 15 degrees with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain, and right and left rotation to 45 degrees with pain at 35 degrees.  After repetitive use the joint function of the cervical spine was additionally limited by pain.  There were no signs of cervical IVDS with chronic and permanent nerve root involvement.  X-ray findings were within normal limits.

A March 2012 VA examination report showed the Veteran was diagnosed with cervical spine strain.  The Veteran reported constant pain in the back of neck and it sometimes bothered him if he twisted when sleeping and if doing a lot of driving and turning his head.  He reported relief with a hot bath.  He denied flare-ups.  Range of motion showed flexion to 45 degrees with pain, and extension to 25 degrees with pain at 5 degrees.  There was right and left lateral flexion to 40 degrees with pain at 30 degrees, right lateral rotation to 60 degrees with pain at 50 degrees, and left lateral rotation to 70 degrees with pain at 50 degrees.  There was no additional limitation to range of motion or functional impairment following repetitive-use.  The Veteran had localized tenderness or pain to palpation for joints/ soft tissue.  Muscle strength testing, reflex examination, and sensory examination were normal.  There was no radicular pain or any signs or symptoms due to radiculopathy.  There was no IVDS of the cervical spine and the Veteran did not use any assistive devices.  The examiner noted the Veteran reports his greatest pain at C7, but an MRI shows completely normal C6-7-T1, and very minimal changes elsewhere that are considered within normal limits.  

A July 2015 VA examination report showed that the Veteran was diagnosed with cervical strain.  The Veteran complained of functional impairment if doing a lot of turning of his neck, or if he startles suddenly.  The examiner noted the initial range of motion as abnormal or outside the normal range of motion.  Range of motion was forward flexion to 45 degrees, extension to 45 degree, righter lateral flexion to 40 degrees, left lateral flexion to 45 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 70 degrees.  The examiner noted the Veteran could not fully turn his head.  There was pain on all range of motion except flexion.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  It was slightly tender to the left of C4.  There was no additional loss of function or range of motion after three repetitions.  The examiner found the examination medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted pain significantly limited the Veteran's functional ability with repeated use over time manifested by forward flexion to 40 degrees, extension to 40 degrees, right lateral flexion to 35 degrees, left lateral flexion to 45 degrees, right lateral rotation to 55 degrees, and left lateral rotation to 60 degrees.  There was no indication of guarding or muscle spasm.  Muscle strength testing, reflex examination, and sensory examination were all normal.  There was no radicular pain, ankylosis, or neurologic abnormalities.  The examiner noted the Veteran's use of a dowel rod as a cane for the back.  There was no x-ray evidence of arthritis.

In order to warrant the next higher 30 percent rating, there must be evidence of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2015).  At his worst, the Veteran's forward flexion was to 45 degrees as was consistently demonstrated on VA examination.  Although the Veteran had pain on motion, such pain did not functionally limit flexion to 15 degrees or equate to ankylosis of the cervical spine, and any painful motion or pain on use is already contemplated in the assigned 20 percent rating.  Further, there was no evidence of ankylosis or any limitation of motion that reasonable approximates ankylosis.  While a VA examiner noted the Veteran could not fully turn his head, such limitation in range of motion is considered in the current rating.  He denied flare-ups and he has also not alleged that he had any functional limitation not already contemplated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for IVDS.  In this regard, there is no evidence of IVDS of the cervical spine. 

The Board has not assigned a separate rating for any neurological impairment related to the cervical spine disability.  While the Veteran reported a headache related to the cervical spine on VA examination in June 2009, he has not been diagnosed with a neurological disability.  He did not identify headaches on subsequent examination or in VA or private treatment records.  No treatment provider has identified neurological impairment as a symptom of his cervical spine disability, and importantly, his VA examiners have not associated a neurological impairment to the cervical spine disability.  Without some diagnosis of a separate disability, or evidence linking neurological impairment to the cervical spine, an additional rating based on any neurological symptoms is not appropriate. 

Consideration has been given to assigning staged ratings.  However, at no time has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that cervical spine disability has not significantly changed and a uniform rating is warranted.

Accordingly, the Board finds that an initial rating in excess of 20 percent is not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right and Left Knee Disabilities

The Veteran is in receipt of separate 10 percent ratings for right and left knee patellofemoral syndrome (PFS) rated by analogy under Diagnostic Code 5019 (bursitis).

Reference is made to Diagnostic Code 5003 for degenerative arthritis established by X-ray findings rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints affected.  Under Diagnostic Code 5003, a maximum rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion.  Here, as the Veteran's right and left PFS  are 10 percent disabling, a higher rating is not possible under Diagnostic Code 5003.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion, which is the basis of the Veteran's current 10 percent evaluation.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

A November 2006 x-ray report from Stephens Memorial Hospital shows the Veteran fell on his right knee.  The impression was that there was no bony abnormality seen.  The articular surfaces and joint spaces are maintained.  There was no chondrocalcinosis.  There was no fracture or dislocation identified.  There was no osteolytic or osteoblastic lesion identified.  He was diagnosed with right knee strain.

A June 2007 VA examination report revealed the Veteran had been largely [non] weight-bearing and even when weight-bearing for short periods of time due to his illness, the examiner noted his large doses of prednisone would help mask any joint pain. The examiner found that with the Veteran's nonweightbearing over the past few years that his knees have not been painful.  The examiner opined that the knees are basically asymptomatic.  The examiner opined that it is unclear as to whether the knees would be painful for any extended physical activity.  Physical examination revealed the Veteran walked with a non-antalgic gait.  Gross examination of both knees revealed no deformities.  There was no increased heat or redness.  There was no effusion noted.  The ligaments were intact with negative Lachman's and negative drawer sign bilaterally.  McMurray's sign was negative bilaterally.  Range of motion of both knees was 0 to 40 degrees without discomfort.  The examiner noted some discomfort with the pressure on the patella with contraction of the quads.  Repetitive range of motion did not alter range of motion or induce additional pain.  The examiner assessed patellofemoral syndrome, likely asymptomatic at this time due to non-weight-bearing and large doses of prednisone.  There was no evidence of osteoarthritis.

A June 2009 VA examination report showed the Veteran was diagnosed with PFS left knee and right knee.  He reported pain in the top and side of the knee constantly in the left knee and 3 times per week lasting for 2 hours in the right knee.  The knees sometimes locked up with pain traveling to the top of thigh.  The Veteran reported the pain as aching, sharp, sticking, cramping and locking up.  The pain was relieved by medication. The veteran reported symptoms of weakness, stiffness, giving away, lack of endurance, locking, and fatigability.  He described pain as a little 8 out of 10.  He did not have swelling, heat, redness, and dislocation.  He reported additional symptoms of being unbalanced and almost falling over due to pain if he leans.  The Veteran reported that he cannot bend, kneel, or do any prolonged activity without the knees locking up and hurting.  

Physical examination of the right and left knee showed tenderness with no signs of edema, effusion, weakness, redness, heat and guarding of movement.  There was no subluxation.  Both knees revealed crepitus.  There was no genu recurvatum and locking pain.  Range of motion of the right and left knee was 10 to 90 degrees with pain.  Following repetitive use the joint was not additionally limited by pain with no additional limitation in degrees of motion.  The anterior and posterior cruciate ligaments stability test show moderate instability on the left.  The medial and lateral collateral ligament stability test was abnormal with moderate instability on the right and slight instability on the left.  The medial and lateral meniscus tests of both knees is abnormal with slight degree of severity.  X-ray findings for both knees were within normal limits.

A June 2010 VA treatment record shows the Veteran reported the left knee locks up for a few days.

A March 2012 VA examination report showed the Veteran was diagnosed with bilateral knee strain.  The Veteran reported the left knee feels like it locks up sometimes and had pain with extended walking.  There was pain on the left and right lateral side and patellar tendon area.  The Veteran denied flare-ups.  Range of motion testing showed right and left knee flexion to 140 degrees with pain on endpoint and right and left knee extension to 0 degrees with pain. Following repetitive-use testing, right and left knee flexion was to 125 degrees.  Additional functional loss following repetitive use was pain on movement in both knees.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing and joint stability tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  He denied use of any assistive devices.  The examiner noted, regarding functional impact, that Veteran would not be able to do extended stair climbing, squatting, or prolonged walking, but does not limit him to sedentary work. 

A July 2015 VA examination report showed the Veteran was diagnosed with right and left side PFS.  He reported pain in the knees under the kneecap made worse by prolonged walking especially on grades and uneven surfaces.  He reported avoidance of extended use of stairs.  Initial range of motion of the right and left knees was normal with extension to 0 degrees with pain.  Pain noted on examination did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain on palpation of the join or associated tissue with slight tender superolateral knee.  There was objective evidence of crepitus.  There was no additional functional loss or range of motion after repetitive use testing.  The examiner found the examination medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted pain significantly limited functional ability with repeated use over time manifested by flexion to 130 degrees for both knees.  Muscle strength testing was normal.  There was no evidence of subluxation, lateral instability, recurrent effusion and no evidence of right or left knee joint instability.  The Veteran did not have a semilunar cartilage condition.  The Veteran reported occasional use of a dowel rod as an assistive device.  The examiner noted functional impact as cannot do extensive stairs or repetitive squatting.

Based on a review of the evidence, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for the right and left PFS. 

Here, as the Veteran's right and left PFS are 10 percent disabling, a higher rating is not possible under Diagnostic Code 5003.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board has also considered a higher rating based on limitation of motion.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating under Diagnostic Code 5260.  In fact, the Veteran had limitation of flexion to, at worst, 130 degrees on VA examination in July 2015.  While the examiner noted that pain began prior to the end of range of motion, the maximum ranges of motion were not reduced on repetitive motion testing.  

The evidence does not show that any separate compensable rating could be assigned for limitation of extension, as extension was to 0 degrees.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown, even with consideration of pain on motion and other factors.

The evidence establishes that at the June 10, 2009, examination, the examiner found moderate instability of the right and left knee. At his subsequent March 21, 2012, examination, the examiner found no instability and no subluxation, a finding that was confirmed at the July 2015 examination. Accordingly, based on this evidence, the Board finds that a staged rating is appropriate for both knees. For the period from June 10, 2009 to March 21, 2012, a separate 20 percent rating for moderate instability of  the right and left knees should be assigned pursuant to Diagnostic Code 5257.  38 C.F.R. § 4.71a (2015).  

Consideration has been given to assigning a separate rating under diagnostic Code 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint) or Diagnostic Code 5259 (symptomatic removal of semilunar cartilage).  The examinations failed to establish a semilunar or meniscal cartilage tear or dislocation or any indication of removal of the semilunar cartilage. The McMurray's test was negative, and the 2015 examiner specifically found no semilunar cartilage condition. There were no medical or lay reports of dislocation and no evidence of effusion into the joint.  Furthermore, the Veteran's complaints of locking have not been noted as frequent and his complaints of pain are considered in the 10 percent rating already assigned for limitation of motion.  Therefore, a separate rating under Diagnostic Code 5258 or 5259 for the knees is not warranted.  38 C.F.R. § 4.71a (2015).  There is also no evidence of any genu recurvatum related condition to warrant a separate rating under Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).  

The Board finds the right and left knee disabilities are appropriately rated as 10 percent disabling based on functional loss due to pain and pain on use, and there is no evidence of additional functional loss for which additional compensation could be assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). Thus, an increased evaluation on this basis is not warranted.

Consideration has been given to assigning staged ratings.  Other than the staged ratings assigned for instability discussed above, the Board finds that at no time during the period in question has the Veteran's right and left knee disabilities warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent for limitation of motion of the right and left PFS disabilities, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, the Board finds that for the period from June 10, 2009, to March 21, 2012, separate 20 percent evaluations are warranted for instability of the right and left knees. 

Right Lower Extremity Radiculopathy

The Veteran is in receipt of a 10 percent rating for radiculopathy of the right lower extremity under Diagnostic Code 8520 (paralysis of sciatic nerve). 

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent is warranted when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2015).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement.  When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2015).  

The Board finds that the Veteran is not entitled to rating in excess of 10 percent for the right lower extremity radiculopathy.  To warrant a 20 percent rating, there must be evidence of moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  That is not shown.  On VA examination in March 2012, the examiner determined that no there was no evidence of active sciatica or radiculopathy or any evidence of nerve root compression.  Subsequently, on examination in July 2015, the examiner noted the severity of the right lower extremity radiculopathy as mild.  The Board finds the Veteran's reports of pain and the examiner's assessment of mild symptomatology does not approximate moderate symptomology.  The Board finds that the right lower extremity radiculopathy disability is appropriately rated as 10 percent disabling based on mild symptoms.  
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent for the right lower extremity radiculopathy disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Lower Extremity Stress Fracture

The Veteran's right and left lower extremity stress fracture disabilities have separate 0 percent ratings under Diagnostic Code 5262 (impairment of the tibia and fibula).  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent rating, malunion of the tibia and fibula marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

The June 2007 VA examination showed the Veteran had been largely if not totally inactive since his discharge due to extreme illness.  It was noted stress fractures almost always heel themselves with avoidance of strenuous activities.  The examiner noted this is the case here.  The Veteran had no complaints referring to his old tibial stress fractures.  The examiner concluded that examination reveals no evidence of tibial palpatory tenderness.  The examiner assessed healed bilateral tibial stress fractures, asymptomatic.  The examiner found that the Veteran's disability was in remission.

A June 2009 VA examination report noted the Veteran reported pain in the lower left shin occurring constantly.  The pain was localized.  The Veteran reported the pain for the right stress fracture as crushing, aching, oppressing, sharp, sticking, and cramping.  He described the pain at a level of 8 out of 10 for the left stress fracture and a level 7 out of 10 for the right stress fracture.  He indicated that pain could be elicited by physical activity and relieved by rest and over-the-counter medication.  The Veteran described additional symptoms of sharp pain, feeling like the bone was  weak enough to snap sometimes on the left.  The Veteran reported that he cannot stand on the stress fractures too long without pain.  Examination of the right and left tibia and fibula revealed normal findings.  X-rays of the tibia and fibular were within normal limits.  There was no indication of a malunion to the os calcis or malunion of the astralgus for either knee.  

A March 2012 VA examination report shows the Veteran was diagnosed with tibial stress fractures.  The examiner noted the Veteran had pain in the knees, and not in the tibia.  The tibial examination was normal.  The examiner noted there was no evidence of active tibial shin splints or stress fractures in the lower legs on examination.  The examiner found the stress fractures resolved years ago and all of the Veteran's current pain was related to his knees. 

A July 2015 VA examination report showed the Veteran now or in the past has had stress fractures of both lower legs.  The examiner noted this condition does not affect ankle range of motion.  The examiner noted there were no current symptoms.  Examination of the tibia is nontender and normal.  The examiner noted the Veteran was very inactive and stress fractures by definition heal with rest.  There was no evidence of an active condition.

Based on a review of the evidence, the Board that the Veteran is not entitled to an initial compensable rating for the Veteran's right and left stress fracture disabilities.  The Board finds that the Veteran's disabilities are asymptomatic, as indicated on VA examination in June 2007, June 2009, March 2012, and his most recent examination in July 2015.  The Board is aware of the Veteran's complaints of pain in the right and left shin on examination in June 2009; however, the examiner objectively did not find any impairment related to the averred stress fractures, as the X-rays of the right and left tibia and fibula were normal and the examiner assessed the condition as being in remission.  In making this determination, the Board finds that the Veteran's isolated complaints of pain on examination in June 2009 are not supported by adequate pathology or other findings and in fact are contradicted by the medical evidence of record which almost unanimously found not current disability related to the stress fractures. Thus, compensable ratings are not warranted based on functional impairment due to pain on motion or other factors.  Furthermore, the Board is persuaded by the multitude of medical evidence of record that the Veteran's stress fractures resolved and the 2012 examiner's finding that his current pain is related to his knees rather than the service-connected stress fractures.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of compensable ratings for the right and left stress fracture disabilities, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 20 percent for a cervical spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee patellofemoral limitation of motion is denied.

Entitlement to an initial rating in excess of 10 percent for a left knee patellofemoral syndrome limitation of motion denied.

Entitlement to a 20 percent rating for the period from June 10, 2009, to March 21, 2012, for instability of the right knee is granted. 

Entitlement to a 20 percent rating for the period from June 10, 2009, to March 21, 2012, for instability of the left knee is granted. 

Entitlement to an initial rating in excess of 10 percent for a right lower extremity radiculopathy is denied.

Entitlement to a compensable evaluation for a stress fracture of the right lower extremity is denied.

Entitlement to a compensable evaluation for a stress fracture of the left lower extremity is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


